DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gamo (US 2020/0310336).
Gamo (…336) discloses an access restriction device for a consumable component of an apparatus body, the access restriction device comprising: an access restriction cover (13y, 13m, 13c and 13k) rotatably attached to a side surface of the apparatus body (figure 2), a lock .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gamo (US 2020/0310336) in view of Saeki (US 2019/0302676).
Gamo (…336) discloses the features mentioned previously, but do not disclose the claimed push switch.  Saeki (…676) discloses a cover detection mechanism that includes a push switch (131) configured to press against a cover (110) in the closed state of the cover and release pressing against the cover in the open state of the cover ([0036]; and figures 1, 4A and 4B) [see Applicant’s claim 5].   The push switch is configured to press an upper end of the cover in an opening direction in the closed state of the cover (figures 1, 4A and 4B) [see Applicant’s claim .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gamo (US 2020/0310336) in view of Maeda (US 2018/0052419).
Gamo (…336) discloses the features mentioned previously, and disclose that the engaged portion is engaged with the engaging portion of the lock mechanism to lock the opening of the access restriction cover (figures 8A-8C) [see Applicant’s claim 8], but do not disclose an outer cover configured to abut against the access restriction cover in the open state.  Maeda (…419) discloses an outer cover (10A) that rotates from an open state to a closed state, the outer cover is configured to abut against an access restriction cover (111) in the open state to rotate the access restriction cover in a closing direction ([0026]; [0061]; and figure 11) and an engaged portion 161) is engaged with an engaging portion (155) of a lock mechanism to lock the opening of the access restriction cover ([0044]; [0050]; and [0051]) [see Applicant’s claim 8].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed outer cover configured to abut against the access restriction cover in the open state, as disclosed by Maeda (…419), since such is well known in the art to ensure closing of the access restriction cover.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gamo (US 2020/0310336) in view of Maeda (US 2018/0052419) as applied to claim 8 above, and further in view of Shimoi (US 2014/0140727).
Gamo (…336) and Maeda (…419) disclose the features mentioned previously. Also, Maeda (…419) further discloses a member (10A1) disposed on an inner surface of the outer cover (10A), wherein the member (10A1) is configured to abut against the access restriction cover (111) when the outer cover (10A) rotates from the open state to the closed state ([0061]; and [0062]) [see Applicant’s claim 9], and the engaged portion (161) of the access restriction cover (111) is configured to, in response to a rotation of the outer cover (10A) from the open state to the closed state, be engaged with the engaging portion (150) of the lock mechanism while the member (10A1) is kept in contact with the access restriction cover ([0061]; [0062]; and figure 11) [see Applicant’s claim 10].  However, Gamo (…336) in view of Maeda (…419) do not disclose the member configured to abut against the access restriction cover is an elastic member.  Shimoi (…727) discloses an elastic member (109) that is located on an inner surface of an outer cover (101) that is configured to abut against a unit (103) to provide a force to the unit (103) when the outer cover (101) is closed ([0041]; [0049]; and figures 3-4B) [see Applicant’s claims 9 and 10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the member configured to abut is an elastic member, since as disclosed by Shimoi (…727), it is well known to have an elastic member on an inner surface of an outer cover to abut against a unit to provide a force in a desired direction.   



Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 12, 2022